*209
By the Cowrt

— Elandrau, J.
Motion on the part of the Defendants in Error to dismiss the Writ of Error in this case on the ground that it was not brought within one year after the rendition of the judgment. The provision of statute on this point is as follows : “Writs of error in civil and criminal cases may issue of course out of the Supreme Court of this Territory in vacation as well as in term, and shall be returnable to the same Court; but no writ of error sliall be issued after the expiration of one year from the time of the rendition of the judgment to which it refers.” Compiled Statutes, New Edition, p. 623, See. 22. The statute has reference to the time of making the decision by which the rights of the parties are determined and adjudged, and not to the time when such judgment is perfected by being entered of record; and from the time of sucb adjudication the year within which the writ of error must be sued out begins to run.
We do not see that this view can operate to deprive the defeated party of his right to the writ, as it has been suggested that the successful party may delay the entry of his judgment until after the expiration of the year next ensuing its rendition. Any party desiring a review of the decision by tbis process, may compel the successful party to perfect his judgment of record within a reasonable time after its rendition, by application to the Court for the purpose. The writ not having been issued within the time limited by the statute, it must be dismissed.